Final Rejection
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 3/19/21. The amendments to independent claim 33 necessitated the new grounds of rejections as set forth in this office action. Accordingly this action has been made final.
2.    The instant application is a continuation of PCT/US2018/063159, filed on 11/29/2018, claims priority from provisional application 62592615, filed on 11/30/2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/19/21 was filed after the mailing date of the Non-Final Rejection on 10/19/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The references cited therein have been considered by the examiner.

Claim status
4.	In the claim listing of 3/19/21 claims 33-51 and 53-54 are pending in this application and are under prosecution. Claims 33 and 43 are amended. Claims 1-32 and 52 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 5).
Note to the Applicant Regarding Canceled claim 52
5.	According to MPEP 714, when claim text shall not be presented; canceling a claim. (i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered" (emphasis underlined by the examiner).
In response to this office action, Applicant is suggested to cancel the text of claim 52 as shown below.
52. (Canceled).

Withdrawn Rejection and Response to the Remarks
6.	The previous rejection of claims 33-54 under 35 USC 103 as being unpatentable over Jamshidi in view of Hindson has been withdrawn in view of amendments to claim 33 requiring the limitation of “wherein said one or more mutations are generated using sodium nitrate, adenosine deaminase, cytosine deaminase, or a combination thereof”.
	The arguments are directed to Jamshidi does not teach, disclose or even suggest "subjecting a plurality of nucleic acid molecules to conditions sufficient to provide one or more mutations in at least one nucleic acid molecule of said plurality of nucleic acid molecules, “wherein said one or more mutations are generated using sodium nitrate, adenosine deaminase, cytosine deaminase, or a combination thereof”, as is recited in claim 33 and Hindson does not cure these deficiencies of Jamshidi” (Remarks,  pg. 5).
	However, upon further consideration, a new ground of rejection has been set forth in this office action over Jamshidi in view of Shen as discussed below.

The following rejections are necessitated by the amendments to claim 1.

Claim Rejections - 35 USC § 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for the following reasons.
	Claim 33 require the limitation of “wherein said one or more mutations are generated using sodium nitrate, adenosine deaminase, cytosine deaminase, or a combination thereof”.
	Claim 51, which is dependent from claim 33, require the limitation of “wherein said one or more mutations are generated by chemical treatment, enzyme modification, or a combination thereof”.
In other words the limitation of claim 51 of “chemical treatment” is broader than “sodium nitrate” of claim 33.
Similarly, the limitation of claim 51 of “enzyme modification” is broader than “adenosine deaminase, cytosine deaminase” of claim 33.


Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 33-51 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi et al (US 2018/0119216 published May 3, 2018, effective filing date 10/28/2016, cited in the previous office action) in view of Shen (Molecular Immunology, 2007, 44, 974–983).
	Claim interpretation: Instant claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	Regarding the preamble of “A method for nucleic acid preparation or analysis” MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method for nucleic acid preparation or analysis” merely set forth the purpose of the claimed steps but do not limit the scope of the claims.
	Regarding instant claim 33, Jamshidi and Shen teach a method for sample processing for nucleic acid sequencing and therefore are analogous arts.

	Regarding claim 33, Jamshidi teaches a method for preparing a single-stranded DNA library for sequencing, the method comprising (a) obtaining a test sample comprising double stranded DNA (dsDNA, also referred as double stranded cfDNA) and isolating dsDNA from the test sample; (b) partitioning the dsDNA sample into a plurality of individual reaction compartments; (c) adding a reaction mixture to each of said individual reaction compartments, said reaction mixture including a plurality of oligonucleotide comprising a unique sequence tag; (d) denaturing dsDNA to produce single-strand DNA (ssDNA) fragments; and (e) ligating unique sequence tags (i.e., barcodes) to the ssDNA fragments (Fig. 1,as shown below, Abstract and paragraphs 0006, 0054-0065) and further teaches that the method can be used for detecting and/or characterizing rare mutations, or rare variants that may be indicative of cancer, cancer status (paragraph 0021).

    PNG
    media_image1.png
    699
    428
    media_image1.png
    Greyscale

	The artisan would recognize that denaturing the dsDNA molecules by heat or denaturation agent in the form of alkali and detecting mutation (i.e., KOH or NaOH; paragraphs 0012-0013) of Jamshidi meets the limitation of instant claim 33 of step ‘a’ of subjecting a plurality of nucleic acid molecules to conditions sufficient to provide one mutation in at least one nucleic acid molecule of said plurality of nucleic acid molecules.
	The artisan would also recognize that the partitioning of the dsDNA comprising unique molecules of Jamshidi meets the limitation of step ‘b’ of partitioning said plurality of nucleic acid molecules in discrete partitions comprising a plurality of nucleic acid barcode molecules.
	The artisan would further recognize that ligating unique sequence tags to denatured single stranded molecules (i.e., barcodes) of Jamshidi meets the limitation of step ‘c’ of generating, from said plurality of nucleic acid molecules and said plurality of nucleic acid barcode molecules, a plurality of barcoded nucleic acid molecules, wherein said plurality of barcoded nucleic acid molecules comprises either (i) a top strand (i.e., a first strand) barcoded molecule that comprises said one or more mutations or (ii) a 
	Jamshidi does not specifically teach that the first barcoded molecule comprise a mutation and a second barcoded molecule that does not comprise said mutation.
	However, the concept of generating one or more mutations in at least one nucleic acid molecule of said plurality of nucleic acid molecules (i.e., double stranded nucleic acid molecules) using cytosine deaminase (also known as activation induced cytosine deaminase, AID) was known in the art before the effective filing date of the claimed invention as taught by Shen, who teaches a method comprising the step of treating double stranded nucleic acid with cytosine deaminase to generate mutation (i.e., from cytosine to uracil) in at least one of the nucleic acid molecule (Shen, Fig. 1) and further teaches generating mutation by cytidine deaminase is very useful in understating the somatic hypermutation process in which collision between the transcription apparatus and the replication fork generates DSBs (i.e., double stranded breaks) and after AID (i.e., cytosine deaminase) acts on break ends, the error-prone DNA repair machinery fixes and creates mutations, thus providing motivation to include the step of using cytosine deaminase to generate at least one mutation in in at least one nucleic acid molecule of said plurality of nucleic acid molecules in the method of Grail. 
	The artisan would recognize that while combining the step of Shen in the method of Grail some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to use the step of using cytosine deaminase to generate mutation in one of the strand of double stranded DNA molecule for better understanding of the somatic hypermutation process which is very useful for 
The teachings of Grail in view of Shen regarding following dependent claims are discussed below.
Regarding claims 34-38, as discussed above, while rejecting claim 33, Grail in view of Shen teaches that plurality of nucleic acid molecules is a plurality of double-stranded nucleic acid molecules (Grail, Fig. 3, Shen Fig. 1), wherein said one or more mutations are strand-specific mutations, subsequent to (a), a plurality of single-stranded nucleic acid molecules is generated from said plurality of double-stranded nucleic acid molecules, and wherein (b) comprises partitioning said plurality of single-stranded nucleic acid molecules in said discrete partitions, wherein at least one single-stranded nucleic acid molecule of said plurality of single-stranded nucleic acid molecules comprises said one mutation, plurality of barcoded nucleic acid molecules is generated from said plurality of single-stranded nucleic acid molecules, wherein said plurality of single-stranded nucleic acid molecules is generated in said discrete partitions. (Grail Figs. 3 and 4 and paragraphs 0024, 0079-0092; Shen Fig. 1).
Regarding claim 39, Grail teaches that the plurality of single-stranded nucleic acid molecules is generated without any partition (paragraph 0036), which meets the limitation of outside of said discrete partitions.
Regarding claims 40-42, as discussed above while rejecting claim 33, Grail teaches that the plurality of single-stranded nucleic acid molecules is generated by heat 
Regarding claim 43, Grail teaches subjecting said plurality of barcoded nucleic acid molecules to sequencing to generate sequencing reads of said plurality of barcoded nucleic acid molecules, wherein said sequencing reads comprises at least one mutation (Fig. 1 and paragraph 0065).
	Regarding claim 44, Grail teaches using sequencing reads to determine an original orientation of a nucleic acid molecule of said plurality of nucleic acid molecules (paragraph 0066).
	Regarding claim 45, Grail teaches using sequencing reads and a reference genomic sequences to assign said original orientation to said nucleic acid molecule (paragraph 0099).
Regarding claim 46, Grail teaches that plurality of nucleic acid barcode molecules is attached to a plurality of beads (Fig. 2 and paragraph 0074).
Regarding claims 47 and 48, Grail teaches that nucleic acid barcode molecule of said plurality of nucleic acid barcode molecules is releasably attached to a bead of said plurality of beads and said plurality of beads is a plurality of gel beads or magnetic beads (paragraphs 0074-0075).
Regarding claim 49, Grail teaches that plurality of nucleic acid molecules is derived from a cell (paragraph 0068).
Regarding claim 50, Grail teaches that a discrete partition of said discrete partitions comprises (i) a single nucleic acid molecule of said plurality of nucleic acid 
Regarding claim 51, Grail in view of Shen teaches one or more mutations are generated by cytosine deaminase enzyme (also known as AID) modification (Shen Fig. 1).
Regarding claims 53 and 54, Grail teaches discrete partitions are droplets (Fig. 2) and wells (paragraph 0059).

Conclusion
11.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634